DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 20, 27-29, 31 and 41 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Perruchot et al. U.S. Patent Publication No. 2010/0067747 (hereinafter Perruchot).
Consider claim 1, Perruchot teaches a fingerprint sensing device (figure 1), comprising: a sensing pixel array (Figure 1, sensitive members 3), configured to sense a finger during a fingerprint sensing period to obtain a fingerprint sensing signal (Figure 4c, fingerprint S3), wherein at least one pixel area of the sensing pixel array is configured to continuously sense the finger during the fingerprint sensing period to obtain a physiological characteristic signal (Figure 4c, heartbeat S8); and a processing circuit (Figure 1, processing means 10), coupled to the sensing pixel array and configured to generate a fingerprint image according to the fingerprint sensing signal (Figure 4c, fingerprint S3) and generate physiological characteristic information according to the physiological characteristic signal (Figure 4c, heartbeat S8).

Consider claim 2, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches wherein a total area of the at least one pixel area is less than an overall sensing area of the sensing pixel array ([0097], only a fraction of the sensitive members supply useful information for the determination of a physiological characteristic).

Consider claim 3, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches wherein the at least one pixel area in the sensing pixel array is a position corresponding to at least one image edge area of the fingerprint image ([0097], the useful sensitive members are thus those that detect the ridge lines. Thus, the ridges located at the edge in figure 6 are the image edge area).

Consider claim 5, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches wherein the at least one pixel area of the sensing pixel array is fixedly disposed for obtaining the physiological characteristic signal (sensitive members 3 are fixedly disposed in figure 1).

Consider claim 20, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches wherein the physiological characteristic information comprises at least one of a heart rate, a respiratory rate, a blood oxygen saturation, and a blood pressure ([0070], heart beat).

Consider claim 27, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 28, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 29, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 31, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 41, it includes the limitations of claim 20 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Zhong et al. U.S. Patent Publication No. 2021/0106283 (hereinafter Zhong).
Consider claim 4, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein the at least one pixel area in the sensing pixel array is an annular area.
However, in a related field of endeavor, Zhong teaches a heart rate detection method (abstract) and further teaches wherein the at least one pixel area in the sensing pixel array is an annular area (Figure 3, second region).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide annular area as shown in figure 3 by Zhong with the benefit that this region is all composed of reflected signals, and a heart rate signal with greater energy exists in this region, which is beneficial to improve the accuracy of extracting the heart rate signal as suggested by Zhong in [0072].

Consider claim 30, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Claim(s) 6, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Hai et al. U.S. Patent Publication No. 2022/0320222 (hereinafter Hai) and Dickinson et al. U.S. Patent Publication No. 2016/0246396 (hereinafter Dickinson).
Consider claim 6, Perruchot teaches all the limitations of claim 1.  
Perruchot does not appear to specifically disclose wherein the processing circuit analyzes the fingerprint image to judge at least one blurred area in the fingerprint image.
However, in a related field of endeavor, Hai teaches fingerprint identification devices 2 in figure 1 and further teaches wherein the processing circuit analyzes the fingerprint image to judge at least one blurred area in the fingerprint image ([0041],  the edge of the fingerprint is very susceptible to strong light interference, so that an image is blurred).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize blurred areas as taught by Hai with the benefit that the stitching effect is very poor as suggested in [0041].
Hai does not appear to specifically disclose the processing circuit decides to set a part in the sensing pixel array corresponding to the at least one blurred area as the at least one pixel area.
However, in a related field of endeavor, Dickinson teaches electrodes 1550 and 1552 in figure 16 and [0184] may be located at a peripheral of sensor array and used to detect a pulse. Thus, the combination of Hai and Dickinson teaches the processing circuit decides to set a part in the sensing pixel array corresponding to the at least one blurred area as the at least one pixel area since the electrodes in Dickinson (figure 16, 1550 and 1552) are located at the edge/peripheral  and Hai teaches the edge of the fingerprint is very susceptible to strong light interference, so that an image is blurred [0041].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide peripheral/edge/perimeter detection as taught by Dickinson capacitive electrodes at the perimeter of sensor array may be used to detect heart rate or liveness while the sensor array acquires a fingerprint image as suggested in [0179].

Consider claim 32, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Claim(s) 7-8, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot, Hai and Dickinson as applied to claim 6 above, and further in view of Abiko et al. U.S. Patent Publication No. 2012/0189171 (hereinafter Abiko)
Consider claim 7, Perruchot teaches all the limitations of claim 6. 
Perruchot, Hai and Dickinson does not appear to specifically disclose the processing circuit judges that there is the at least one blurred area in the fingerprint image where a fingerprint signal intensity is lower than a signal intensity threshold to decide to set the part in the sensing pixel array corresponding to the at least one blurred area as the at least one pixel area
However, in a related field of endeavor, Abikko teaches a biometric information acquiring unit (abstract) and further teaches the processing circuit judges that there is the at least one blurred area in the fingerprint image where a fingerprint signal intensity is lower than a signal intensity threshold to decide to set the part in the sensing pixel array ([0117], variance (signal intensity) in a sub-region of interest is lower than a low variance threshold value indicating that the pixel values are distributed within a narrow range, the blurred region extracting unit may determine that the sub-region of interest is a blurred region).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize blurred area based on threshold as taught by Abikko with the benefit that blurred region extracting unit assigns each region of interest a blurring flag that indicates whether the region is a blurred region or not as suggested in [0117].

Consider claim 8, Perruchot teaches all the limitations of claim 6. 
Perruchot, Hai and Dickinson does not appear to specifically wherein the processing circuit judges that there is the at least one blurred area in the fingerprint image where a fingerprint characteristic is less than a characteristic number threshold to decide to set the part in the sensing pixel array corresponding to the at least one blurred area as the at least one pixel area.
However, Abikko teaches wherein the processing circuit judges that there is the at least one blurred area in the fingerprint image where a fingerprint characteristic is less than a characteristic number threshold to decide to set the part in the sensing pixel array corresponding to the at least one blurred area as the at least one pixel area ([0117), variance (signal intensity) in a sub-region of interest is lower than a low variance threshold (characteristic number threshold) value indicating that the pixel values are distributed within a narrow range, the blurred region extracting unit may determine that the sub-region of interest is a blurred region).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize blurred area based on threshold as taught by Abikko with the benefit that blurred region extracting unit assigns each region of interest a blurring flag that indicates whether the region is a blurred region or not as suggested in [0117].

Consider claim 33, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Consider claim 34, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Huang U.S. Patent Publication No. 2020/0300696 (hereinafter Huang).
Consider claim 9, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches physiological characteristic signal in [0070].
Perruchot does not appear to specifically disclose wherein a plurality of respective sensing pixels of the at least one pixel area of the sensing pixel array are commonly coupled to a storage capacitor, and the storage capacitor is configured to store a plurality of analog sensing signals of the corresponding sensing pixels, wherein the physiological characteristic signal is a value change result of a voltage signal after analog to digital conversion provided by the respective storage capacitor of the at least one pixel area.
However, in a related field of endeavor, Huang teaches a photodetection apparatus in figure 6  and further teaches wherein a plurality of respective sensing pixels of the at least one pixel area of the sensing pixel array are commonly coupled to a storage capacitor (Figure 6, C1, PD1 and PD2), and the storage capacitor is configured to store a plurality of analog sensing signals of the corresponding sensing pixels (Figure 6, A/D after capacitor), wherein the detection signal is a value change result of a voltage signal after analog to digital conversion provided by the respective storage capacitor of the at least one pixel area (Figure 6 and [0031], A/D).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide capacitor and A/D for a sensing circuit as taught by Huang with the benefit that the integrator (I) is coupled to the respective connecting line (W), is for receiving an output current provided by the first capacitor (C1), and integrates the output current to generate an integrated voltage. The analog-to-digital converter (A) is coupled to the integrator (I) for receiving the integrated voltage therefrom, and converts the integrated voltage into a digital output as suggested in [0031].

Consider claim 10, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches physiological characteristic signal in [0070].
Perruchot does not appear to specifically disclose wherein the physiological characteristic signal is a value change result after adding up a plurality of analog to digital converter codes output by a plurality of sensing pixels of the at least one pixel area.
However, Huang teaches wherein the signal is a value change result after adding up ([0031], integrates) a plurality of analog to digital converter codes (Figure 6, codes “1011” after A/D) output by a plurality of sensing pixels of the at least one pixel area (Figure 6, PD1 and PD2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an integrator and A/D for a sensing circuit as taught by Huang with the benefit that the integrator (I) is coupled to the respective connecting line (W), is for receiving an output current provided by the first capacitor (C1), and integrates the output current to generate an integrated voltage. The analog-to-digital converter (A) is coupled to the integrator (I) for receiving the integrated voltage therefrom, and converts the integrated voltage into a digital output as suggested in [0031].

Claim(s) 11, 16-19, 26, 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Wang et al. U.S. Patent Publication No. 2021/0150178 (hereinafter Wang).
Consider claim 11, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein a sampling frequency of a plurality of sensing pixels of the at least one pixel area of the sensing pixel array is between 4 Hz and 1 kHz.
However, Wang teaches wherein a sampling frequency of a plurality of sensing pixels of the at least one pixel area of the sensing pixel array is between 4 Hz and 1 kHz [0023-0024].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular sampling frequency as taught by Wang with the benefit that a detailed heart rate signal may be seen as taught by Wang in [0022].

Consider claim 16, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically wherein the processing circuit analyzes whether a signal change of the physiological characteristic signal during a first period is a heart rate change to judge whether the finger is a real finger.
However, Wang teaches wherein the processing circuit analyzes whether a signal change of the physiological characteristic signal during a first period is a heart rate change to judge whether the finger is a real finger (Figure 7 and [0070], heart rate signal for a real finger and fake finger).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to recognize fake fingers as shown in figure 7 for the purpose of anti-counterfeiting identification as suggested in [0093]. 

Consider claim 17, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically the fingerprint sensing device is an optical fingerprint sensor.
However, Wang teaches the fingerprint sensing device is an optical fingerprint sensor [0051].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical fingerprint sensor as taught by Wang with the benefit that the optical fingerprint apparatus  includes a light detection portion and an optical assembly. The light detection portion  includes the sensing array, a readout circuit and other auxiliary circuits electrically connected to the sensing array, which is fabricated in a die by a semiconductor process such as an optical imaging chip or an optical fingerprint sensor as suggested by Wang in [0055].

Consider claim 18, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically wherein the sensing pixel array comprises at least one lens or collimator.
However, Wang teaches wherein the sensing pixel array comprises at least one lens or collimator  in [0058].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical lens as taught by Wang with the benefit the light directing layer or the light path directing structure may also be an optical lens layer having one or more lens units, such as a lens group composed of one or more aspheric lenses, for converging reflected light reflected from a finger to the sensing array of the light detection portion below it, so that the sensing array may perform imaging based on the reflected light to obtain the fingerprint image of the finger. An optical lens layer may be provided with a pinhole in the light path of the lens unit, and the pinhole may cooperate with the optical lens layer to expand the field of view of the optical fingerprint apparatus, to improve a fingerprint imaging effect of the optical fingerprint apparatus Wang in [0058].

Consider claim 19, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein during the fingerprint sensing period, the finger is illuminated by a light source, and the light source is an organic light-emitting diode display panel.
However, Wang teaches wherein during the fingerprint sensing period, the finger is illuminated by a light source, and the light source is an organic light-emitting diode display panel in [0060].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a light source as organic light-emitting diode as taught by Wang with the benefit that when a finger is pressed against the fingerprint identification region, the display screen emits a beam of light to a target finger above the fingerprint identification region, and the light is reflected by a surface of the finger to form reflected light or form scattered light after scattering inside the finger as suggested in [0060]. 

Consider claim 26, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein the fingerprint sensing device is a single chip.
However, Wang teaches wherein the fingerprint sensing device is a single chip ([0056], same optical fingerprint chip).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a same optical fingerprint chip as taught by Wang for the purpose of integration as suggested in [0056]. 

Consider claim 35, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 40, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Claim(s) 12-13, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Tang et al. U.S. Patent Publication No. 2021/0243885 (hereinafter Tang).
Consider claim 12, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein a sampling frequency of a plurality of sensing pixels of the at least one pixel area of the sensing pixel array is a multiple of a flicker frequency of a display panel.
However, in a related field of endeavor, Tang teaches fingerprint recognition in figure 1 and further teaches wherein a sampling frequency of a plurality of sensing pixels of the at least one pixel area of the sensing pixel array is a multiple of a flicker frequency of a display panel ([0029], adjusting the MIPI frequency of the display screen, it is possible to avoid influence on accuracy and stability of fingerprint image collection of the under-screen fingerprint assembly due to electromagnetic interference and to improve accuracy and stability of fingerprint image collection of the electronic device. Thus, the frequency of sensing is different (or multiple) of frequency of display in order to avoid interference).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to avoid flicker frequency as taught by Tang with the benefit that accuracy and stability of fingerprint image collection of the under-screen fingerprint assembly due to electromagnetic interference and to improve accuracy and stability of fingerprint image collection of the electronic device as suggested in [0029].

Consider claim 13, Perruchot teaches all the limitations of claim 1. In addition, Perruchot teaches physiological characteristic signal in [0070].
Perruchot does not appear to specifically disclose the processing circuit detects a flicker state of a display panel to obtain a flicker detection signal, and filters the sensing signal according to an analysis result of the flicker detection signal in a frequency domain.
However, in a related field of endeavor, Tang teaches fingerprint recognition in figure 1 and further teaches the processing circuit detects a flicker state of a display panel to obtain a flicker detection signal, and filters the sensing signal according to an analysis result of the flicker detection signal in a frequency domain ([0029], adjusting the MIPI frequency of the display screen, it is possible to avoid influence on accuracy and stability of fingerprint image collection of the under-screen fingerprint assembly due to electromagnetic interference and to improve accuracy and stability of fingerprint image collection of the electronic device. Thus, the sensing signal is filtered by adjusting the frequency of display).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to avoid flicker frequency as taught by Tang with the benefit that accuracy and stability of fingerprint image collection of the under-screen fingerprint assembly due to electromagnetic interference and to improve accuracy and stability of fingerprint image collection of the electronic device as suggested in [0029].

Consider claim 36, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 37, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Claim(s) 14, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Turgeon et al. U.S. Patent Publication No. 2018/0156660 (hereinafter Turgeon).
Consider claim 14, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein the processing circuit subtracts a direct current (DC) offset part of the physiological characteristic signal to generate the physiological characteristic information according to the physiological characteristic signal from which the DC offset part has been subtracted.
However, in a related field of endeavor, Turgeon teaches a physiological sensor (abstract) and further teaches wherein the processing circuit subtracts a direct current (DC) offset part of the physiological characteristic signal to generate the physiological characteristic information according to the physiological characteristic signal from which the DC offset part has been subtracted in [0118].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to subtract DC offset as taught by Turgeon in order to improve the PPG signal quality as suggested in [0118].

Consider claim 38, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Claim(s) 15, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Akhbari et al. U.S. Patent Publication No. 20200410268 (hereinafter Akhbari).
Consider claim 15, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose the processing circuit analyzes whether a signal change slope of the physiological characteristic signal during a waveform initial period is greater than a preset slope to judge whether the finger is a real finger.
However, in a related field of endeavor, Akhbari teaches a fingerprint sensor (abstract) and further teaches the processing circuit analyzes whether a signal change slope of the physiological characteristic signal during a waveform initial period is greater than a preset slope to judge whether the finger is a real finger (Figures 6-7, slope of real finger vs. real finger when making contact (initial period). [0057-0058] refers to less steep slope for real finger and thus greater than a preset slope).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine a slope of a finger as taught by Akhbari in order to determine fake and real fingers as suggested in [0057-0058].

Consider claim 39, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Claim(s) 21-22, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Zhang et al. U.S. Patent Publication No. 2018/0089409 (hereinafter Zhang).
Consider claim 21, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein the at least one pixel area of the sensing pixel array is further configured to sense an ambient light during a first non-fingerprint sensing period to obtain an ambient light sensing signal, and the processing circuit outputs ambient sensing information according to the ambient light sensing signal.
However, in a related field of endeavor, Zhang teaches a method for improving unlocking speed (abstract) and further teaches wherein the at least one pixel area of the sensing pixel array is further configured to sense an ambient light during a first non-fingerprint sensing period to obtain an ambient light sensing signal (Figure 2 and [0035], step 204 after step 203. [0042], adjust brightness and color temperature of the display screen according to the current environment), and the processing circuit outputs ambient sensing information according to the ambient light sensing signal (in order to adjust step 205).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect light during non-fingerprint sensing period as taught by Zhang in order to improve the unlocking speed as suggested in [0021].

Consider claim 22, Perruchot and Zhang teaches all the limitations of claim 21. In addition, Zhang teaches wherein the ambient sensing information comprises at least one of ambient light intensity ([0042], light sensing) information and ambient light flicker information ([0042], display is adjusted because data may not fit current environment since environment light flickers or change).

Consider claim 42, it includes the limitations of claim 21 and thus rejected by the same reasoning.

Consider claim 43, it includes the limitations of claim 22 and thus rejected by the same reasoning.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 1 above, and further in view of Fujieda U.S. Patent Publication No. 2003/0044051 (hereinafter Fujieda).
Consider claim 23, Perruchot teaches all the limitations of claim 1. 
Perruchot does not appear to specifically disclose wherein a plurality of sensing pixels of the at least one pixel area of the sensing pixel array comprises a plurality of color filters, a plurality of diffraction elements, or a plurality of surface plasma units for detecting different specific light wavelengths.
However, Fujieda teaches wherein a plurality of sensing pixels of the at least one pixel area of the sensing pixel array comprises a plurality of color filters ([0057], color filter for each of the R, G, B colors), a plurality of diffraction elements, or a plurality of surface plasma units for detecting different specific light wavelengths (color wavelengths).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect specific light wavelengths as taught by Fujieda with the benefit that a living body identification unit that determines whether the finger is a live or dead one by examining a correlation between the areal information and the color information and by referring to a predetermined threshold and a coefficient of correlation with the fingerprint area calculated for each of predetermined colors as suggested in [0022].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot and Fujieda as applied to claim 23 above, and further in view of Zhang. 
Consider claim 24, Perruchot and Fujieda teach all the limitations of claim 21. 
Perruchot and Fujieda does not appear to specifically disclose wherein the at least one pixel area of the sensing pixel array is further configured to perform color temperature sensing during a second non-fingerprint sensing period.
However, Zhang teaches wherein the at least one pixel area of the sensing pixel array is further configured to perform color temperature sensing (Figure 2, step 204) during a second non-fingerprint sensing period (after step 203).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect color temperature during non-fingerprint sensing period as taught by Zhang in order to improve the unlocking speed as suggested in [0021].

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot and Fujieda as applied to claim 23 above, and further in view of Kikuchi et al. U.S. Patent Publication No. 2016/0035109 (hereinafter Kikuchi).
Consider claim 25, Perruchot and Fujieda teach all the limitations of claim 21. 
Perruchot and Fujieda does not appear to specifically disclose wherein the at least one pixel area of the sensing pixel array is further configured to perform XYZ color sensing during a third non-fingerprint sensing period.
However, in a related field of endeavor, Kikuchi teaches skin evaluations (abstract) and further teaches wherein the at least one pixel area of the sensing pixel array is further configured to perform XYZ color sensing during a third non-fingerprint sensing period ([0092], XYZ value, where there is no fingerprint sensing during this time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect XYZ value with the benefit that melanin amount should be detected as suggested in [0092].

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 27 above, and further in view of Zhang. 
Consider claim 44, it includes the limitations of claim 24 and thus rejected by the same reasoning.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perruchot as applied to claim 27 above, and further in view of Kikuchi. 
Consider claim 45, it includes the limitations of claim 25 and thus rejected by the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621